Citation Nr: 0948452	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Veteran's last VA examination in March 
2006 predates this decision and does not comply with its 
requirements.  This examination is completely silent as to 
the functional effects of the Veteran's hearing loss.  
Therefore, the evidence of record is not sufficient for the 
Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b) and the case 
must be remanded for an examination in compliance with the 
Martinak requirements.

Additionally, the Board notes that the private medical 
records from March 2006 include audiometric findings of pure 
tone threshold levels in graphic instead of numeric form.  
The Board is precluded from applying these graphic results to 
the criteria of 38 C.F.R. § 3.385 in order to determine the 
existence or severity of the Veteran's hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  As the Board is remanding this case 
for a medical examination, it asks that the VA examiner 
interpret those private audiometric findings into numeric 
form so that they can also be considered.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss. All indicated studies should be 
performed.  The claims file must be 
made available to the examiner.  The 
examiner is specifically requested to: 
(1) fully describe the functional 
effects caused by the Veteran's hearing 
disability; and (2) translate the March 
2006 private audiometric findings from 
graphical representations to numeric 
representations that are useable by the 
Board.

2.	Thereafter, please readjudicate the 
issue entitlement to a compensable 
rating for bilateral hearing loss.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond, before the record is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


